Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a second Non-Final office action on Merits in response to Applicant’s reply on 06/06/2022.  Claims 2, 9, and 16 have been amended. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8, and 15 are identified as containing new matter. The limitation in claims 1, 8, and 15 recite: “determining, based on a knowledge graph maintained by the bot framework, a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source”, and “receiving the second set of data comprising the anonymized user data corresponding to the user identifier from the second data source in response to the second request” is not supported by the specification originally filed. Applicants specification does not include “second data set comprising anonymized user data”, let alone the step of “receiving the second set of data comprising the anonymized user data corresponding to the user identifier from the second data source in response to the second request”. Applicants specification merely mentions a user’s personal data may be stored “anonymously” at a high level of generality. See Applicants specification, para 0042 and 0068, recites “a user's personal data may be stored anonymously by an autonomous data source 106 such that the personal data is associate with a unique identifier rather than the user's name”. This is not the same as “determining, …, a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data”, let alone the step of “receiving the second set of data comprising the anonymized user data corresponding to the user identifier from the second data source in response to the second request”.
Claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F .2d 967, 169 USPQ 795 (CCPA 1971). Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2019/0042988 A1, Provisional application No. 62/540,911 filed on August 3rd, 2017) hereinafter “Brown”, in view of Atanda (WO 2016/063092 A1), hereinafter “Atanda”.
Regarding Claim 1, Brown teaches A computer-implemented method comprising: receiving, by a bot framework, a request message for data maintained by at least one of a plurality of data sources, the request message received from a client device; (Brown, Abstract. Brown, Figures 3, 6, 7 and 9A. (Brown, Provisional para 0002, and Figures 3, 6, 7 & 9A) Brown, para 0045, discloses the AI agent system (Examiner notes AI Agent system is bot framework) may generally function as an interface between a user (via a client device) and a wide range of enterprise data and information (Examiner notes this is plurality of data sources) (e.g., via an enterprise information technology system, database, or the like, such as via one or more interfaces, including human and application programming interfaces (APIs), the AI agent system and query (Examiner notes this is a request message) interactions with the enterprise system. (Brown, Provisional para 0037-0038 and para 0063) Brown, para 0051, discloses the AI agent system may receive queries, commands, or other requests from the client system via a variety of communication channels (Brown, Provisional, para 0063));	determining, based on a knowledge graph maintained by the bot framework, (Brown, para 0050, discloses a knowledge graph that the AI agent system can use for general knowledge query, customer-specific master data/facts, identification/contextualization of mapped external data sources for access (Brown, Provisional, para 0018-0020, Figures 9A-10E, and para 0034, teaches knowledge graph that the AI agent can use for identification of data sources for access);	transmitting a first request to the first data source for a first set of data maintained by the first data source, the first request being based on the request message …, the first request being transmitted using a first Application Programming Interface (API) associated with the first data source; (Brown, para 0068, (Brown, Provisional para 0052), discloses the integration engine interacts with various data sources (Examiner notes first data source; second data source) of the enterprise system on the one or more enterprise servers 24A-24N (e.g., obtains information and data from enterprise system), Brown, para 0082 (Brown, Provisional para 0066), discloses enterprise database sources may include, but are not limited to, relational data sources (e.g., tables), object-oriented databases, data warehouses (e.g., data cubes, two-dimensional data stores or multidimensional tables), service oriented architectures (e.g., messages, message driven interactions), data feeds, web services, etc. Brown, para 0051, (Brown, Provisional para 0035), discloses the AI agent system may receive queries, commands, or other requests from the client system via a variety of communication channels; Brown, para 0045, (Brown, Provisional para 0069) discloses AI agent system (bot) interfaces between user and enterprise data/information via one or more interfaces including application programming interfaces (APIs));	receiving the first set of data … from the first data source in response to the first request; (Brown, para 0079 (Brown, Provisional para 0063), discloses the AI agent system may receive various data / information to and / or from the enterprise data services);		receiving the second set of data … from the second data source in response to the second request; (Brown, para 0068, (Brown, Provisional para 0052), discloses the integration engine interacts with various data sources (Examiner notes first data source; second data source; Brown, para 0079 (Brown, Provisional para 0063), discloses the AI agent system may receive various data / information to and / or from the enterprise data services; receive query results);	generating a response to the request message based on at least the second set of data; and transmitting, to the client device, the response to the request message (Brown, para 0077 and 0043-0044, (Brown, Provisional para 0002 and 00106), discloses answers (Examiner notes answer is a response) to questions using an AI agent (bot service) to employees, customers and other users (client device) that need information from or about an enterprise).	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set” and “and the indication to access the first data set before the second data set”.	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set (Atanda, Abstract, teaches data sharing system comprising an aggregator for aggregating data from a plurality of disparate sources (Examiner notes plurality of data sources includes a first data source and a second data source) Atanda, page 1, lines 15-27, teaches organising personal data of a user acquired from multiple sources allowing them to be combined and shared in a controlled and secure way … distinct groups of combined personal data units can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (Al) that govern how visible these data groups are to others and whether or not they can be shared with third parties in different circumstances and situations. Atanda, Figures 7-9. Atanda, Figure 9 and Figure 28, discloses a username under Login; Further, Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith) comprising anonymized user data corresponding to the user identifier maintained by a second data source, (Atanda, page 8, lines 20-24, teaches anonymized user data is previously identifiable information that has been de-identified: Anything that could link the information back to a specific individual - such as an ID code, a credit card number, even a serial number for a mobile phone --- has been removed) the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set (Atanda, Abstract, discloses access permission levels; Atanda, page 26, lines 5-12, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data, depending on their access rights. Atanda, page 27, lines 33-35, discloses entities can share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules. Further, Examiner notes Applicants own specification, para 0003, discloses “a system should first access permission settings of the requesting user and then, if the requesting user has the appropriate permissions, access and return the requested salary data”; para 0041, discloses “to access sensitive corporate data, the user's permission setting should be accessed first, and then used to request the sensitive corporate data.” Examiner is interpreting Atanda’s differing levels of access based on sensitive data as the relationship indicating to access the first data set before the second data set, as is described in Applicants own specification.)	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35). 	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “comprising the user identifier and indicating the permission setting … comprising the anonymized user data corresponding to the user identifier”.	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches comprising the user identifier and indicating the permission setting (Atanda, Abstract, discloses access permission levels; page 1, lines 18-28, teaches personal data units that can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (Al) that govern how visible these data groups are to others; Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith) comprising the anonymized user data corresponding to the user identifier (Atanda, page 8, lines 20-24, teaches anonymized user data is previously identifiable information that has been de-identified: Anything that could link the information back to a specific individual - such as an ID code, a credit card number, even a serial number for a mobile phone --- has been removed).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include comprising the user identifier and indicating the permission setting and comprising the anonymized user data corresponding to the user identifier as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35).	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “transmitting, based at least in part on the permission setting indicated in the first set of data, a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source.”	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches transmitting, based at least in part on the permission setting indicated in the first set of data, (Atanda, Abstract, discloses plurality of sources and the assignment of an access permission level for each one of said discrete groups of data) a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, (Atanda, page 26, lines 5-9, teaches different people 54, organizations 56 and machines 58, have differing levels of access to the different groups of data, depending on their access rights and the context of their access requests; Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; page 31, lines 17-21, teaches a user personal information out for requesting data from different sources) the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source (Atanda, Abstract, teaches data from a plurality of sources (Examiner notes plurality of data sources includes a first data source, a second data source) Atanda, page 33, lines 24-36, teaches session requests; Atanda, page 30, line 28, discloses application interfaces to provide data; Atanda, page 26, lines 5-12, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data, depending on their access rights. Atanda, page 27, lines 33-35, discloses entities can share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules. Further, Examiner notes Applicants own specification, para 0003, discloses “a system should first access permission settings of the requesting user and then, if the requesting user has the appropriate permissions, access and return the requested salary data”; para 0041, discloses “to access sensitive corporate data, the user's permission setting should be accessed first, and then used to request the sensitive corporate data.” Examiner is interpreting Atanda’s differing levels of access based on sensitive data as the indication to access the first data set before the second data set, as is described in Applicants own specification).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include transmitting, based at least in part on the permission setting indicated in the first set of data, a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35). The Brown invention, now incorporating the Atanda invention, has all the limitations of claim 1.
Regarding Claim 2, Brown, now incorporating Atanda, teaches the method of claim 1, wherein the request message is a question submitted by a user using bot service that provides data associated with a first corporation and the response indicates that an action requested in the request message was successfully completed. (Brown, para 0043-0044, (Brown, Provisional para 0002 and 00106), discloses answers to questions using an AI agent (bot service) to users that need information from or about an enterprise; Brown, provisional para 0037, discloses take actions based on requests; obtain answers to questions from client system; Brown, provisional para 00111, discloses contact user with high confidence to obtain missing information to answer questions and Brown provisional para 00119, teaches confidence factor in the AI agent system to answer question. Examiner is interpreting high confidence as success. Further, Examiner respectfully notes, the content of the message itself is non-functional descriptive material/printed matter and does not explicitly alter the steps of the invention and therefore does not distinguish the invention from the prior art in terms of patentability.)

Regarding Claim 3, Brown, now incorporating Atanda, teaches the method of claim 2, wherein the first data set maintained by the first data source includes user permission settings for the second data set maintained by the second data source (Atanda, throughout teaches it is known to have security/permission settings for data, see at least Atanda, Abstract, discloses aggregating data from a plurality of disparate sources and for categorizing said aggregated data into discrete groups of data, a platform configured to enable the assignment of an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of predetermined access permission levels. 
Further, Atanda, page 26, lines 5-9, discloses system can be used to create data groups that have varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party' s access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data. Further, Brown, provisional para 0062, discloses identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security.)

Regarding Claim 4, Brown, now incorporating Atanda, teaches the method of claim 3, wherein the first set of data includes the permission setting for the user that submitted the first request (Atanda, throughout teaches it is known to have security/permission settings for data, see at least Atanda, Abstract, discloses aggregating data from a plurality of disparate sources and for categorizing said aggregated data into discrete groups of data, a platform configured to enable the assignment of an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of predetermined access permission levels. Further, Atanda, page 26, lines 5-9, discloses system can be used to create data groups that have varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party' s access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data. Further, Brown, provisional para 0062, discloses identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security)  

Regarding Claim 5, Brown, now incorporating Atanda, teaches the method of claim 4, wherein the second request includes the permission setting for the user (Atanda, throughout teaches it is known to have security/permission settings for data, see at least Atanda, Abstract, discloses aggregating data from a plurality of disparate sources and for categorizing said aggregated data into discrete groups of data, a platform configured to enable the assignment of an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of predetermined access permission levels. Further, Atanda, page 26, lines 5-9, discloses system can be used to create data groups that have varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party' s access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data. Further, Brown, provisional para 0062, discloses identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security).

Regarding Claim 6, Brown, now incorporating Atanda, teaches the method of claim 5, wherein the second set of data includes data maintained by the second data source that the user is authorized to access based on the permission setting for the user (Atanda, throughout teaches it is known to have security/permission settings for data, see at least Atanda, Abstract, discloses aggregating data from a plurality of disparate sources and for categorizing said aggregated data into discrete groups of data, a platform configured to enable the assignment of an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of predetermined access permission levels. Further, Atanda, page 26, lines 5-9, discloses system can be used to create data groups that have varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party ' s access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data. Further, Brown provisional para 0062, discloses identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security.)

Regarding Claim 7, Brown, now incorporating Atanda, teaches the method of claim 1, wherein the user identifier is a unique identifier associated with a user (Atanda discloses unique identifiers associated with a user, see at least Atanda, Atanda, Figures 7-9. Atanda, Figure 9 and Figure 28, discloses a username under Login; Further, Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith. Further, Brown, provisional para 0062, discloses identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security.)

Regarding Claim 8, Brown teaches A bot framework comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the bot framework to perform operations comprising: receiving a request message for data maintained by at least one of a plurality of data sources, the request message received from a client device; (Brown, Abstract. Brown, Figures 2A, 3, 6, 7 and 9A. (Brown, Provisional para 0002, and Figures 2A, 3, 6, 7 & 9A) Brown, para 0045, discloses the AI agent system (Examiner notes AI Agent system is bot framework) may generally function as an interface between a user (via a client device) and a wide range of enterprise data and information (Examiner notes this is plurality of data sources) (e.g., via an enterprise information technology system, database, or the like, such as via one or more interfaces, including human and application programming interfaces (APIs), the AI agent system and query (Examiner notes this is a request message) interactions with the enterprise system. (Brown, Provisional para 0037-0038 and para 0063) Brown, para 0051, discloses the AI agent system may receive queries, commands, or other requests from the client system via a variety of communication channels (Brown, Provisional, para 0063));	determining, based on a knowledge graph maintained by the bot framework, (Brown, para 0050, discloses a knowledge graph that the AI agent system can use for general knowledge query, customer-specific master data/facts, identification/contextualization of mapped external data sources for access (Brown, Provisional, para 0018-0020, Figures 9A-10E, and para 0034, teaches knowledge graph that the AI agent can use for identification of data sources for access);	transmitting a first request to the first data source for a first set of data maintained by the first data source, the first request being based on the request message …, the first request being transmitted using a first Application Programming Interface (API) associated with the first data source; (Brown, para 0068, (Brown, Provisional para 0052), discloses the integration engine interacts with various data sources (Examiner notes first data source; second data source) of the enterprise system on the one or more enterprise servers 24A-24N (e.g., obtains information and data from enterprise system), Brown, para 0082 (Brown, Provisional para 0066), discloses enterprise database sources may include, but are not limited to, relational data sources (e.g., tables), object-oriented databases, data warehouses (e.g., data cubes, two-dimensional data stores or multidimensional tables), service oriented architectures (e.g., messages, message driven interactions), data feeds, web services, etc. Brown, para 0051, (Brown, Provisional para 0035), discloses the AI agent system may receive queries, commands, or other requests from the client system via a variety of communication channels; Brown, para 0045, (Brown, Provisional para 0069) discloses AI agent system (bot) interfaces between user and enterprise data/information via one or more interfaces including application programming interfaces (APIs));	receiving the first set of data … from the first data source in response to the first request; (Brown, para 0079 (Brown, Provisional para 0063), discloses the AI agent system may receive various data / information to and / or from the enterprise data services);		receiving the second set of data … from the second data source in response to the second request; (Brown, para 0068, (Brown, Provisional para 0052), discloses the integration engine interacts with various data sources (Examiner notes first data source; second data source; Brown, para 0079 (Brown, Provisional para 0063), discloses the AI agent system may receive various data / information to and / or from the enterprise data services; receive query results);	generating a response to the request message based on at least the second set of data; and transmitting, to the client device, the response to the request message (Brown, para 0077 and 0043-0044, (Brown, Provisional para 0002 and 00106), discloses answers (Examiner notes answer is a response) to questions using an AI agent (bot service) to employees, customers and other users (client device) that need information from or about an enterprise).	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set” and “and the indication to access the first data set before the second data set”.	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set (Atanda, Abstract, teaches data sharing system comprising an aggregator for aggregating data from a plurality of disparate sources (Examiner notes plurality of data sources includes a first data source and a second data source) Atanda, page 1, lines 15-27, teaches organising personal data of a user acquired from multiple sources allowing them to be combined and shared in a controlled and secure way … distinct groups of combined personal data units can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (Al) that govern how visible these data groups are to others and whether or not they can be shared with third parties in different circumstances and situations. Atanda, Figures 7-9. Atanda, Figure 9 and Figure 28, discloses a username under Login; Further, Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith) comprising anonymized user data corresponding to the user identifier maintained by a second data source, (Atanda, page 8, lines 20-24, teaches anonymized user data is previously identifiable information that has been de-identified: Anything that could link the information back to a specific individual - such as an ID code, a credit card number, even a serial number for a mobile phone --- has been removed) the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set (Atanda, Abstract, discloses access permission levels; Atanda, page 26, lines 5-12, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data, depending on their access rights. Atanda, page 27, lines 33-35, discloses entities can share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules. Further, Examiner notes Applicants own specification, para 0003, discloses “a system should first access permission settings of the requesting user and then, if the requesting user has the appropriate permissions, access and return the requested salary data”; para 0041, discloses “to access sensitive corporate data, the user's permission setting should be accessed first, and then used to request the sensitive corporate data.” Examiner is interpreting Atanda’s differing levels of access based on sensitive data as the relationship indicating to access the first data set before the second data set, as is described in Applicants own specification.)	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35). 	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “comprising the user identifier and indicating the permission setting … comprising the anonymized user data corresponding to the user identifier”.	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches comprising the user identifier and indicating the permission setting (Atanda, Abstract, discloses access permission levels; page 1, lines 18-28, teaches personal data units that can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (Al) that govern how visible these data groups are to others; Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith) comprising the anonymized user data corresponding to the user identifier (Atanda, page 8, lines 20-24, teaches anonymized user data is previously identifiable information that has been de-identified: Anything that could link the information back to a specific individual - such as an ID code, a credit card number, even a serial number for a mobile phone --- has been removed).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include comprising the user identifier and indicating the permission setting and comprising the anonymized user data corresponding to the user identifier as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35).	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “transmitting, based at least in part on the permission setting indicated in the first set of data, a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source.”	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches transmitting, based at least in part on the permission setting indicated in the first set of data, (Atanda, Abstract, discloses plurality of sources and the assignment of an access permission level for each one of said discrete groups of data) a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, (Atanda, page 26, lines 5-9, teaches different people 54, organizations 56 and machines 58, have differing levels of access to the different groups of data, depending on their access rights and the context of their access requests; Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; page 31, lines 17-21, teaches a user personal information out for requesting data from different sources) the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source (Atanda, Abstract, teaches data from a plurality of sources (Examiner notes plurality of data sources includes a first data source, a second data source) Atanda, page 33, lines 24-36, teaches session requests; Atanda, page 30, line 28, discloses application interfaces to provide data; Atanda, page 26, lines 5-12, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data, depending on their access rights. Atanda, page 27, lines 33-35, discloses entities can share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules. Further, Examiner notes Applicants own specification, para 0003, discloses “a system should first access permission settings of the requesting user and then, if the requesting user has the appropriate permissions, access and return the requested salary data”; para 0041, discloses “to access sensitive corporate data, the user's permission setting should be accessed first, and then used to request the sensitive corporate data.” Examiner is interpreting Atanda’s differing levels of access based on sensitive data as the indication to access the first data set before the second data set, as is described in Applicants own specification).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include transmitting, based at least in part on the permission setting indicated in the first set of data, a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35). The Brown invention, now incorporating the Atanda invention, has all the limitations of claim 8.

Regarding Claims 9 and 16, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding Claims 10 and 17, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding Claims 11 and 18, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Regarding Claims 12 and 19, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding Claim 13, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding Claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. 

Regarding Claim 15, Brown teaches A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a bot framework, cause the bot framework to perform operations comprising: receiving a request message for data maintained by at least one of a plurality of data sources, the request message received from a client device; (Brown, Abstract. Brown, Figures 2A, 3, 6, 7 and 9A. (Brown, Provisional para 0002, and Figures 2A, 3, 6, 7 & 9A) Brown, para 0045, discloses the AI agent system (Examiner notes AI Agent system is bot framework) may generally function as an interface between a user (via a client device) and a wide range of enterprise data and information (Examiner notes this is plurality of data sources) (e.g., via an enterprise information technology system, database, or the like, such as via one or more interfaces, including human and application programming interfaces (APIs), the AI agent system and query (Examiner notes this is a request message) interactions with the enterprise system. (Brown, Provisional para 0037-0038 and para 0063) Brown, para 0051, discloses the AI agent system may receive queries, commands, or other requests from the client system via a variety of communication channels (Brown, Provisional, para 0063));
determining, based on a knowledge graph maintained by the bot framework, (Brown, para 0050, discloses a knowledge graph that the AI agent system can use for general knowledge query, customer-specific master data/facts, identification/contextualization of mapped external data sources for access (Brown, Provisional, para 0018-0020, Figures 9A-10E, and para 0034, teaches knowledge graph that the AI agent can use for identification of data sources for access);	transmitting a first request to the first data source for a first set of data maintained by the first data source, the first request being based on the request message …, the first request being transmitted using a first Application Programming Interface (API) associated with the first data source; (Brown, para 0068, (Brown, Provisional para 0052), discloses the integration engine interacts with various data sources (Examiner notes first data source; second data source) of the enterprise system on the one or more enterprise servers 24A-24N (e.g., obtains information and data from enterprise system), Brown, para 0082 (Brown, Provisional para 0066), discloses enterprise database sources may include, but are not limited to, relational data sources (e.g., tables), object-oriented databases, data warehouses (e.g., data cubes, two-dimensional data stores or multidimensional tables), service oriented architectures (e.g., messages, message driven interactions), data feeds, web services, etc. Brown, para 0051, (Brown, Provisional para 0035), discloses the AI agent system may receive queries, commands, or other requests from the client system via a variety of communication channels; Brown, para 0045, (Brown, Provisional para 0069) discloses AI agent system (bot) interfaces between user and enterprise data/information via one or more interfaces including application programming interfaces (APIs));	receiving the first set of data … from the first data source in response to the first request; (Brown, para 0079 (Brown, Provisional para 0063), discloses the AI agent system may receive various data / information to and / or from the enterprise data services);		receiving the second set of data … from the second data source in response to the second request; (Brown, para 0068, (Brown, Provisional para 0052), discloses the integration engine interacts with various data sources (Examiner notes first data source; second data source; Brown, para 0079 (Brown, Provisional para 0063), discloses the AI agent system may receive various data / information to and / or from the enterprise data services; receive query results);	generating a response to the request message based on at least the second set of data; and transmitting, to the client device, the response to the request message (Brown, para 0077 and 0043-0044, (Brown, Provisional para 0002 and 00106), discloses answers (Examiner notes answer is a response) to questions using an AI agent (bot service) to employees, customers and other users (client device) that need information from or about an enterprise).	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set” and “and the indication to access the first data set before the second data set”.	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set (Atanda, Abstract, teaches data sharing system comprising an aggregator for aggregating data from a plurality of disparate sources (Examiner notes plurality of data sources includes a first data source and a second data source) Atanda, page 1, lines 15-27, teaches organising personal data of a user acquired from multiple sources allowing them to be combined and shared in a controlled and secure way … distinct groups of combined personal data units can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (Al) that govern how visible these data groups are to others and whether or not they can be shared with third parties in different circumstances and situations. Atanda, Figures 7-9. Atanda, Figure 9 and Figure 28, discloses a username under Login; Further, Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith) comprising anonymized user data corresponding to the user identifier maintained by a second data source, (Atanda, page 8, lines 20-24, teaches anonymized user data is previously identifiable information that has been de-identified: Anything that could link the information back to a specific individual - such as an ID code, a credit card number, even a serial number for a mobile phone --- has been removed) the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set (Atanda, Abstract, discloses access permission levels; Atanda, page 26, lines 5-12, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data, depending on their access rights. Atanda, page 27, lines 33-35, discloses entities can share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules. Further, Examiner notes Applicants own specification, para 0003, discloses “a system should first access permission settings of the requesting user and then, if the requesting user has the appropriate permissions, access and return the requested salary data”; para 0041, discloses “to access sensitive corporate data, the user's permission setting should be accessed first, and then used to request the sensitive corporate data.” Examiner is interpreting Atanda’s differing levels of access based on sensitive data as the relationship indicating to access the first data set before the second data set, as is described in Applicants own specification.)	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35). 	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “comprising the user identifier and indicating the permission setting … comprising the anonymized user data corresponding to the user identifier”.	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches comprising the user identifier and indicating the permission setting (Atanda, Abstract, discloses access permission levels; page 1, lines 18-28, teaches personal data units that can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (Al) that govern how visible these data groups are to others; Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; Atanda, page 49, lines 1-3, discloses unique identifier @johnsmith) comprising the anonymized user data corresponding to the user identifier (Atanda, page 8, lines 20-24, teaches anonymized user data is previously identifiable information that has been de-identified: Anything that could link the information back to a specific individual - such as an ID code, a credit card number, even a serial number for a mobile phone --- has been removed).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include comprising the user identifier and indicating the permission setting and comprising the anonymized user data corresponding to the user identifier as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35).	While Brown teaches identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security (Brown, Provisional para 0062), Brown does not appear to explicitly teach “transmitting, based at least in part on the permission setting indicated in the first set of data, a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source.”	Atanda, which talks about data from a plurality of sources and access permission levels for groups of data, teaches transmitting, based at least in part on the permission setting indicated in the first set of data, (Atanda, Abstract, discloses plurality of sources and the assignment of an access permission level for each one of said discrete groups of data) a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, (Atanda, page 26, lines 5-9, teaches different people 54, organizations 56 and machines 58, have differing levels of access to the different groups of data, depending on their access rights and the context of their access requests; Atanda, page 8, lines 27-32, teach identifiers that link data directly to a specific individual; page 31, lines 17-21, teaches a user personal information out for requesting data from different sources) the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source (Atanda, Abstract, teaches data from a plurality of sources (Examiner notes plurality of data sources includes a first data source, a second data source) Atanda, page 33, lines 24-36, teaches session requests; Atanda, page 30, line 28, discloses application interfaces to provide data; Atanda, page 26, lines 5-12, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different sub groups of data, depending on their access rights. Atanda, page 27, lines 33-35, discloses entities can share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules. Further, Examiner notes Applicants own specification, para 0003, discloses “a system should first access permission settings of the requesting user and then, if the requesting user has the appropriate permissions, access and return the requested salary data”; para 0041, discloses “to access sensitive corporate data, the user's permission setting should be accessed first, and then used to request the sensitive corporate data.” Examiner is interpreting Atanda’s differing levels of access based on sensitive data as the indication to access the first data set before the second data set, as is described in Applicants own specification).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary reference Brown to include transmitting, based at least in part on the permission setting indicated in the first set of data, a second request comprising the user identifier to the second data source for a second set of data maintained by the second data source, the second request being based on the indication to access the first data set before the second data set, and the first set of data received from the first data source, the second request being transmitted using a second API associated with the second data source as taught by Atanda with the motivation to share information of varying degrees of sensitivity with other entities efficiently, safely and securely according to dynamic and contextual permission authentication rules (Atanda, page 27, lines 33-35). The Brown invention, now incorporating the Atanda invention, has all the limitations of claim 15.

Regarding Claim 20, Brown, now incorporating Atanda, teaches the non-transitory computer-readable medium of claim 17, wherein the second set of data includes data maintained by the second data source that the user is authorized to access based on the permission setting for the user (Atanda, throughout teaches it is known to have security/permission settings for data, see at least, Atanda, Abstract, and Atanda page 26, lines 5-9, discloses varying levels of sensitivity and security wrapped with encryption layers that enable different entities to have access or be restricted from accessing the data groups depending on the third party's access rights and the context of their access requests. Different people, organizations, and machines, have differing levels of access to the different groups of data. Further, Brown, provisional para 0062, discloses identity management – managing users’ identities, authorizations, rules and privileges for IT, computer and cyber security.)

Response to Arguments
Applicants arguments filed on 06/06/2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections and Applicants arguments, these arguments have been given due consideration and Examiner has updated the 103 rejection with newly applied teachings of the Brown and Atanda references as described above. Examiner maintains the 103 rejection.	With respect to Applicants remarks on the Brown reference priority date, Examiner respectfully notes Brown Provisional application No. 62/540,911 was filed on August 3rd, 2017, which is prior to the pending application date of December 30th, 2017. Examiner has added the corresponding paragraphs in the provisional application to the 103 rejection.	With respect to Applicants remarks on Brown and Atanda not teaching the limitation “determining, …, a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source”, Examiner notes the complete limitation “determining, based on a knowledge graph maintained by the bot framework, a relationship between a first data set comprising a user identifier maintained by a first data source and a second data set comprising anonymized user data corresponding to the user identifier maintained by a second data source, the relationship indicating to access the first data set before the second data set to obtain a permission setting from the first data set indicating permission to access the second data set” is taught by a combination of both the Brown and Atanda reference. See above updated 103 rejection.
Further, with respect to anonymizing user data, these limitations are taught by the Atanda reference. See above rejection. Further, Examiner respectfully notes protecting a user’s identity is well known. See at least the Atanda reference, page 42, lines 10-53, which discusses the Advanced Encryption Standard which became effective as a Federal government standard on May 26th, 2002, as well as its predecessor, the Data Encryption Standard (DES). Further, Atanda, page 4, lines 9-15, discloses “The European Commission's Digital Agenda for Europe maintains that 'the right to privacy and to the protection of personal data are fundamental rights in the EU which must be - also online - effectively enforced using the widest range of means. This includes the wide application of the principle of "Privacy by Design" i.e. privacy and data protection are embedded throughout the entire life cycle of technologies, from the early design stage to their deployment, use and ultimate disposal.”
With respect to Applicants remarks on dependent claims 2, 9, and 16, Applicant argues on page 10, “general discussions of answers do not teach or suggest that "the response indicates that an action requested in the request message was successfully completed," as recited in dependent claim 2. The cited portions provide no details about what the answers may entail, and only briefly mention making answers happen and obtaining answers.” Examiner respectfully disagrees, as Brown, provisional para 00111, discloses contact user with high confidence to obtain missing information to answer questions and Brown provisional para 00119, teaches confidence factor in the AI agent system to answer question. Examiner notes high confidence is success. Further, Examiner respectfully notes, the content of the message itself is non-functional descriptive material/printed matter and does not explicitly alter the steps of the invention and therefore does not distinguish the invention from the prior art in terms of patentability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wisilosky et al. US 8,307,427 B1 - System and method for keeping inventories of sensitive data that has been shared with external entities … Data security is also of keen interest to both government and private standard-setting bodies. The U.S. government, for example, has enacted several statutes that address, at least in part, data security for corporate entities. These include the Gramm-Leach-Bliley Act of 1999 (GLBA) and the Sarbanes-Oxley Act of 2002 (SOXA). GLBA, which is also known as the Financial Services Modernization Act of 1999, requires banks, brokerage companies, and insurance companies. 
Roth et al. US 10,880,283 B1 – discussing A “service” may be a client and/or a server and in some embodiments may be configured to send and/or receive communications, data, requests and/or other such requests from other services within the computer system. The access management service 210 enables customers to create users and assign individual security credentials (such as access keys, passwords, and multi-factor authentication devices) to the users.
CONSTANTINESCU WO 2019103727 A1 - wherein the existing knowledge graph is accessible to one or more users via one or more automated assistants; receiving, at the computing system from the third party, first third party entity data that describes the plurality of entities and associated identifiers and relationships; analyzing the first third entity party data to identify one or more semantic fingerprints, wherein each semantic fingerprint of the one or more semantic fingerprints matches a respective subset of the plurality of entities.
Zhou US 10,353,596 B2 – Discussing A computer system can dynamically manage the performance of a data storage system that includes sets of data storage devices. 
McEwen US 2017/0230376 A1 – discussing in Abstract, A system and method for scheduling tasks associated with controlling access to databases. The system and method relate to scheduling tasks for data requesting systems that satisfy particular conditions. For example, data requesting systems that satisfy the conditions may have associated tasks stored in a queue during a first processing phase. Data requesting systems that do not satisfy the conditions may have associated tasks inhibited from being stored in the queue during the first processing phase, but these tasks may be stored in the queue during a later second processing phase. Tasks stored in the queue during the first processing phase may be processed before tasks stored in the queue during the second processing phase.
AU 2017/269108 A1 – discussing Para 0093, Data cacher 730 is generally configured to examine subqueries generated by request parser 610 to identify data request patterns and determine, based on the data request patterns, whether to denormalize data across cloud locations 140. Data cacher 730 can denormalize data across cloud locations 140, for example, when data cacher 730 detects a pattern of accessing a first data point from one cloud location 140 to enable access to a second data point at a second cloud location 140. Upon detecting such a pattern, data cacher 730 can cache the first data point at the second cloud location.
JERNSTROM (US 2018/0331980 A1) – discussing cross platforms conversations through a bot framework
Schlesinger et al. (US 10,360,906 B2) – discussing computer proxy messaging bot
Schlesinger et al. (US 10,417,347 B2) – discussing computer messaging bot creation
Schlesinger et al. (US 10,162,817 B2) – discussing computer messaging bot creation
Balasubramanian et al. (US 10,025,567 B2) – discussing bot creation with workflow development system. Abstract, discloses users to easily develop and deploy bots. The system provides a graphical user interface (GUI) that enables a user to select a plurality of steps for inclusion in a workflow and within which each user - selected step is represented as an interactive object. The plurality of steps includes at least one step of receiving a message directed to a bot or sending a message on behalf of the bot and at least one step of invoking an application to perform an action in response to receiving the message directed to the bot or to receive information upon which the sending of the message on behalf of the bot will be based. The system also receives information about each of the user - selected steps included in the workflow and generates workflow logic based on the received information that is executable to run the workflow.
Sivagnanam et al. (US 2019/0050738 A1) – discussing bot frameworks
VerWeyst US 2016/0350307 A1 - Figures 1, 2, 4, 5 and 7 discloses a plurality of data sources. Figure 1, discloses data sources “information source” 112a-112n, “resources” 115aN-115NN, Figure 2, discloses “resources” 115a1-115NN and “entity” 210a-210N, and “entity facts” 220a-220N. Figure 4 discloses enterprise knowledge graph. Figure 7, teaches “public resources” 730N-730a. Examiner is interpreting “information source”, “resources”, and “public resources” as data sources. See VerWeyst, Abstract; para 0004, para 0016 and para 0042-0043. VerWeyst, Abstract, discloses receiving a query from a member of an enterprise; searching an index that includes member information and resources.
Schlesinger et al. US 10,162,817 B2 - Schlesinger, Abstract. Schlesinger, Figure 2, element 230, discloses bot framework system. Schlesinger, Column 7, lines 21-67, discloses a messaging bot framework computer system. Further, Schlesinger, Column 8, lines 7-17, discloses the storage in the bot framework system can also include runtime data, which can include status data for use at runtime when running messaging bots in the bot framework system.
Bhattacharjee et al. US 2019/0095488 A1 - See Bhatta at least Figure 1A, Figure 1B, elements 202, 208, Figure 3, elements 202, Figure 4, elements 202, 208, and throughout). Bhatta, Abstract. Bhatta, para 0004, para 0146, para 0860 and Section 6.1 of Bhatta, discussing ordered search results. Bhatta, Para 0149, discloses the data intake and query system can respond to a query by executing search operations on various internal and external data sources to obtain and present search results of the query. Bhatta, discusses in para 0483, search phases can include phases for operating on the partial search results retrieved from the indexers and/or the external data sources. In some embodiments, a combination of phases may be ordered as a sequence that requires an earlier phase to be completed before a subsequent phase can begin. Instead, a search scheme can include any number of search phases arranged in any order that could be different from another search scheme applied to the same or another arrangement or subset of data systems. Further, Bhattacharjee teaches in para 0763, to increase security of the datasets stored by the query acceleration data store, access controls can be implemented. For example, each dataset can be associated with an access control list, and the query coordinator can provide an identification of a requesting user to the worker nodes and/or query acceleration data store. For example, the identification can be an authorization or authentication token associated with the user. The query acceleration data store can then ensure that only authorized users are allowed access to stored datasets. The stored information can be secure while enabling query acceleration data store to service multitudes of users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629